Citation Nr: 1716322	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 decision of the Augusta, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied reopening the claim for an acquired psychiatric disorder, to include PTSD.  Later, the RO found that new and material evidence had been received to reopen the claim; however, it continued to deny it on the merits.  

The Veteran requested a videoconference hearing in July 2013 and June 2015; however, he withdrew his request for a hearing in February 2017.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This case has been advanced on the Board's docket due to serious illness.  38 C.F.R. § 20.900 (2016).  

FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for depression; the Veteran did not perfect an appeal.

2.  Evidence submitted since the March 2004 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim




CONCLUSIONS OF LAW

1.  The March 2004 rating decision which denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the March 2004 rating decision and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material

In a March 2004 rating decision, the RO denied service connection for depression on the basis that the evidence of record did not include evidence of an in service stressor, or evidence of a causal link between an in service stressor and the Veteran's major depressive disorder diagnosis.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's March 2004 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final; however, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of a statements from the Veteran's wife, a statement from the Veteran's brother, statements from the Veteran, a February 2013 psychology report, a July 2015 letter from the Veteran's psychotherapist discussing his PTSD symptoms in relation to a traumatic incident that occurred in December 1968 while stationed in Germany, and a July 2015 psychiatry report that recorder his traumatic experiences, including the 1968 traumatic event in Germany, which rendered the diagnostic impression of PTSD.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

Here, the additional lay and medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since March 2004 rating decision.  Therefore, the claim of entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is granted.  


REMAND

The claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression has been reopened.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  

The Veteran contends that he was the victim of an assault in December 1968.  There is no documentation of the claimed assault.  A July 2015 VA psychiatry note displayed the diagnostic impression of PTSD.  Further, a July 2015 psychotherapy statement revealed that the Veteran displays symptoms consistent with PTSD and that these symptoms seem to stem directly form the December 1968 incident.  The Veteran had not been afforded a VA examination to assess whether he has PTSD. Accordingly, the Board finds that he should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Northport, New York VA facility.

2.  Schedule the Veteran for a VA psychiatric examination.  The record and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD, anxiety, and depression.  The examiner is asked to determine whether the Veteran has PTSD, anxiety, and depression.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely not (50 percent or greater probability) that any current acquired psychiatric disorder, to include PTSD, anxiety, and depression had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is related to any in service disease, injury, or event, to include the alleged stressor event.  

Also, if the examiner finds that the Veteran meets the diagnostic criteria for diagnosis of PTSD, anxiety, and/or depression made after service, the examiner should indicate whether the claimed stressor made by the Veteran is adequate to support a diagnosis of PTSD, anxiety, and/or depression and whether the Veteran's symptoms are related to the claimed stressor.  The examiner must also specifically state whether or not the claimed stressor is related to the Veteran's military service to include a fear of being hurt stemming from the alleged December 1968 assault and not being able to serve in Vietnam with his brothers.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Then, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


